                                                                                           

$100,000.00 (U.S.)     Dated: 12/1/2007

                                                           

PROMISSORY NOTE


FOR VALUE RECEIVED, Acquired Sales Corp. (“Maker” or the “Company”), promises to
pay to the Roberti Jacobs Family Trust (“Holder”), or order, One-hundred
thousand dollars and zero cents ($100,000.00).


1.  Payments.  The principal on the obligation represented hereby shall be
repaid in full at the earlier of December 31, 2007 or upon demand, through a
lump sum payment of interest and principal. All payments shall first be made to
interest and then to a reduction of principal.


2.  Interest.  The obligation shall bear simple interest at the rate of ten
percent (10%) per annum.


3.  Type and place of Payments.  Payment of principal and interest shall be made
in lawful money of the United States of America to the above named holder at its
offices in Salt Lake City, Utah, or order.


4.  Prepayment.  Advance payment or payments may be made on the principal and
interest, without penalty or forfeiture.  There shall be no penalty for any
prepayment.


5.  Default.  Upon the occurrence or during the continuance of any one or more
of the events hereinafter enumerated, Holder or the holder of this Note may
forthwith or at any time thereafter during the continuance of any such event, by
notice in writing to the Maker, declare the unpaid balance of the principal and
interest on the Note to be immediately due and payable, and the principal and
interest shall become and shall be immediately due and payable without
presentation, demand, protest, notice of protest, or other notice of dishonor,
all of which are hereby expressly waived by Maker, such events being as follows:
 
             (a) Default in the payment of the principal and interest of this
Note or any portion thereof when the same shall become due and payable, whether
at maturity as herein expressed, by acceleration, or otherwise, unless cured
within five (5) days after notice thereof by Holder or the holder of such Note
to Maker;
 
             (b) Maker becomes insolvent.
 
             (c) Maker shall file a voluntary petition in bankruptcy or a
voluntary petition seeking reorganization, or shall file an answer admitting the
jurisdiction of the court and any material allegations of any involuntary
petition filed pursuant to any act of Congress relating to bankruptcy or to any
act purporting to be amendatory thereof, or shall be adjudicated bankrupt, or
shall make an assignment for the benefit of creditors, or shall apply for or
consent to the appointment of any receiver or trustee for Maker, or of all or
any substantial portion of its property, or Maker shall make an assignment to
any agent authorized to liquidate any substantial part of its assets; or

 
 
 

--------------------------------------------------------------------------------

 
             (d) An order shall be entered pursuant to any act of Congress
relating to bankruptcy or to any act purporting to be amendatory thereof
approving an involuntary petition seeking reorganization of the Maker, or an
order of any court shall be entered appointing any receiver or trustee of or for
Maker, or any receiver or trustee of all or any substantial portion of the
property of Maker, or a writ or warrant of attachment or any similar process
shall be issued by any court against all or any substantial portion of the
property of Maker, and such order approving a petition seeking reorganization or
appointing a receiver or trustee is not vacated or stayed, or such writ, warrant
of attachment, or similar process is not released or bonded within 60 days after
its entry or levy.


6.  Attorneys’ Fees.  If this Note is placed with an attorney for collection, or
if suit be instituted for collection, herein, then in such event, the
undersigned agrees to pay reasonable attorneys’ fees, costs, and other expenses
incurred by holder in so doing.


7.  Construction.  This Note shall be governed by and construed in accordance
with the laws of the State of Utah.


Acquired Sales Corp




By:  /s/ L. Dee Hall
        Duly Authorized Officer




